Citation Nr: 1343332	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.  

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to an increased (compensable) evaluation for uterine fibroids, on an extra-schedular basis only.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1984 to October 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held in Washington, DC in January 2011.  

In July 2011, the Board, in part, denied service connection for right elbow and bilateral hip disabilities and a compensable evaluation for uterine fibroids on an extra-schedular basis, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Memorandum Decision, the Court vacated the July 2011 Board decision, with respect to the issues currently on appeal, and remanded the appeal to the Board for further action.  The Board remanded the issues for additional development in August 2013.  

FINDINGS OF FACT

1.  A right elbow or bilateral hip disability was not present in service or until many years thereafter, and there is no credible probative evidence that any claimed right elbow or bilateral hip disability had its onset in or was otherwise related to service.  

2.  The established schedular criteria adequate to describe the severity and symptoms of the service-connected uterine fibroids; there are no indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.

CONCLUSIONS OF LAW

1.  The Veteran does not have a right elbow disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

2.  The Veteran does not have a bilateral hip disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).  

3.  The criteria for an increased (compensable) evaluation for uterine fibroids, on an extra-schedular basis, have not been met. 38 C.F.R. § 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records, including records from the Social Security Administration have been obtained and associated with the claims file.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned in January 2011.  The Board finds that the VA examinations were comprehensive in scope, included a discussion and analysis of the Veteran's medical history and current findings, and are adequate to render a fair and impartial determination on the merits of the issues on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

Further, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the January 2011 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In this case, while the undersigned VLJ did not discuss the bases of the prior determinations, the VLJ asked specific questions directed at identifying any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate medical examination and opinion.  The claims file was also referred to the Director of VA Compensation and Pension for consideration of an extra-schedular rating.  As such, the Board finds that the AMC has substantially complied with the August 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Right Elbow & Bilateral Hip Disabilities

The Veteran contends that she had chronic right elbow and bilateral hip pain in service and believes that her current disabilities are related to the symptoms she had in service.  The Veteran testified that her elbow pain began in the 1980s and that her hip pain in the late 1990s, that she was treated with Motrin and put on light duty for the disabilities in service, and that she has had chronic problems with her elbow and hips since service.  

Regarding the Veteran's hearing testimony as well as her husband's written statement describing the Veteran's symptoms since service, while the Veteran is competent to describe her experiences and symptoms and her husband is competent to describe his observations, the etiology of the Veteran's current disabilities may not be diagnosed via lay observation alone and they have not been shown to have the expertise to provide credible opinions concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the STRs are completely silent for any complaints, treatment, abnormalities or diagnosis for any right elbow or bilateral hip problems in service.  While the records showed that the Veteran was put on light duty for shoulder problems in service, they do not show that she was given a profile for any elbow or hip problems.  The STRs showed that she underwent at least six comprehensive examinations in service.  While the Veteran reported a history of a "painful or "trick" shoulder or elbow" on examinations in November 1990 and 1995, and in March 1997, the physicians' notes showed that her complaints were related to a right shoulder disability in November 1990, and to a left shoulder disability on the latter two occasions.  On examinations in November 1995 and March 1997, the Veteran also reported a history of swollen or painful joints.  However, those symptoms were related to a left knee disability.  Parenthetically, service connection has been established right and left shoulder and left knee disabilities.  The Veteran specifically denied any history of arthritis, rheumatism or bursitis on all of the examinations.  

Similarly, the Veteran made no mention of any right elbow or bilateral hip problems on her original application for VA compensation, received in December 1997, when examined by VA in April 1998, or on a subsequent claim for VA benefits, received in April 2000.  

The evidence of record also includes numerous VA and private medical records showing treatment for various maladies from 1998 to the 2005.  Conspicuously absent, however, were any complaints, treatment, findings or even a reported history of any right elbow or bilateral hip problems.  The first reported complaint of a hip problem was on a VA outpatient note, dated in July 2005.  At that time, the Veteran reported a history of joint pains, especially in the knees, and also in her right hip and right wrist.  However, no pertinent findings or abnormalities referable to the right hip were noted on examination.  The assessment was arthralgias, possible Ehlers-Danlos syndrome.  

The evidence also showed that while the Veteran filed a claim for Social Security disability in December 2006, claiming that she was disabled due to psychiatric problems and multiple joint pains involving her back, knees, and shoulders, she made no mention of any elbow or hip problems, and no pertinent abnormalities were noted in any of the associated medical records.  

When examined by VA in June 2006, the Veteran reported that her bilateral hip pain began in 1994, but that she was not given a specific diagnosis and was treated with Motrin, rest and a profile (restricted light duty).  She said that her symptoms have been essentially the same since service, and that she was not receiving any medical treatment.  The Veteran reported that her right elbow pain began in 1992, during a physical training test, and that she was diagnosed with a mild muscle tear and treated with Motrin, ice packs and light duty profile.  The examiner indicated that while there was some mild tenderness to deep palpation in the posterior aspect of the right elbow, a tendonitis test was negative.  X-ray studies showed no pertinent abnormalities of the right elbow or either hip.  The diagnoses included tendonitis of the right elbow and mild bursitis of the hips.  

At the direction of the October 2013 Board remand, the Veteran was examined by VA in September 2013, to determine the nature and etiology of her right elbow and bilateral hip complaints.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  At that time, the Veteran reported that her right elbow problems began in service in 1993 or 1994, and that she could not recall the date of onset of her bilateral hip pain, but said that it also began in service.  She denied any history of trauma to her hips or right elbow, and described her right elbow pain as episodic and her hip pain as daily.  She rated her elbow pain as an 8/10 and her hip pain as a 10-12/10.  Other than a small bony spur on the lateral epicondyle of the humerus, x-ray studies showed no pertinent abnormalities of the right elbow or either hip.  The diagnoses included tendonitis of the right elbow and mild bursitis of the hips.  The examiner opined that it was less likely than not that the Veteran's current right elbow tendonitis and bilateral hip bursitis was incurred in or otherwise related to service.  The examiner noted that there was no evidence of any complaints, treatment or abnormalities referable to the Veteran's right elbow or hips in service, no objective evidence of any continuity of treatment or symptoms until many years after service, and no objective findings on current examination.  

In this case, the Board finds that the September 2013 VA opinion is the most persuasive evidence of record, as it was based on a thorough examination of the Veteran and included discussions of all relevant facts.  The examiner noted that, contrary to the Veteran's assertions of treatment for chronic elbow and hip problems in service, there was no objective evidence of any such treatment in service and no evidence of any continuity of symptoms or treatment until several years after service.  The examiner concluded that it was less likely than not that the Veteran's current right elbow and bilateral hip disabilities were present in service or were otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the September 2013 medical opinion.  

Concerning the Veteran's contentions, while she is competent to provide evidence regarding her personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, the Board notes that the Veteran's inconsistent and contradictory statements concerning the onset and treatment of her right elbow and bilateral hip problems in service, raise serious doubts as to her ability to provide accurate and reliable information and reflects negatively on her credibility.  Specifically, at the Travel Board hearing, the Veteran reported that her right elbow symptoms began in the 1980s.  However, when examined by VA in June 2006, she reported that her symptoms began during a training test in 1992.  On VA examination in April 2013, she reported the onset in 1993 or 1994, and on her claim in July 2005, said that her elbow problems began in 1995.  Similarly, on the June 2006 VA examination and on her July 2005 claim the Veteran reported that her hip problems began in 1994, but said at the Travel Board hearing in January 2011, that they began in the late 1990s.  However, when examined by VA in April 2013, she said that she couldn't recall when her hip problems began, but that it was during service.  While the Veteran asserted that she was treated and placed on restricted duty for the disabilities in service, the STRs failed to show any such treatment or that she was put on light duty for any right elbow or bilateral hip problems in service.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Board does not find the Veteran to be a reliable historian and that her contentions of chronic right elbow and bilateral hip problems since service are not credible, and accords them no probative value.  Specifically, while the Veteran alleged that she has had chronic right elbow and hip problems since service, she made no mention of any such problems on her original application for VA compensation benefits, received in December 1997, when examined by VA in April 1998, or on a subsequent claim received in April 2000.  In fact, the Veteran never mentioned any right elbow or hip problems until the filing of this claim in 2005, some eight years after her discharge from service.  That the Veteran would suffer from chronic elbow and hip problems since service, but would never mention what she now claims has been chronic pain that she rated no less than an eight on a scale of 0/10, when filing her original claim for VA compensation in 1997 and 2000, is not rational or believable.  When there is a lack of continuity of medical treatment, it is crucial that lay evidence of continuity of symptoms be credible in order to fill the void of the absence of medical evidence.  

As there is no credible evidence showing a right elbow or bilateral hip disability in service, no evidence of arthritis within one year of discharge from service, and no credible, competent evidence of record suggesting continuity or a causal connection between the Veteran's current right elbow and bilateral hip disability and service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, service connection for a right elbow and bilateral hip disability is denied.  

Based on the discussion above, the Board finds that the most probative evidence of record is against the claims.  Therefore, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Rating

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In July 2011, the Board denied an increased schedular rating for the Veteran's service-connected uterine fibroids on the basis that the residuals of her disability did not meet the schedular criteria for a compensable rating.  Specifically, that the Veteran was not shown to require continuous treatment for her fibroids.  

In the November 2011 Memorandum decision, the Court agreed with the Board that the Veteran did not meet the schedular criteria for a compensable rating, but found that the evidence of record indicated that the Veteran had additional symptoms associated with her fibroids, including postmenstrual bleeding, pelvic pain and backache, none of which were contemplated in the rating schedule.  The Court found that the Board erred in not considering whether referral for an extra-schedular rating was appropriate, and remanded the matter for the Board to consider whether referral for an extra-schedular rating was warranted.  

In this regard, the Court has acknowledged that the Board cannot assign an extra-schedular rating in the first instance, but that the Board must specifically adjudicate whether referral of a case for such an evaluation is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the Court found that the issue for an extra-schedular rating was raised by the evidence of record.  

In August 2013, the Board remanded the appeal, in part, to have the RO (AMC) forward the claim to the Director of Compensation and Pension (C&P) for consideration of an extra-schedular rating for the Veteran's uterine fibroids under 38 C.F.R. § 3.321(b)(1).  

At the direction of the August 2013 Board remand, the AMC forwarded the claims file to the Director of VA Compensation and Pension Services for extra-schedular consideration.  In October 2013, the Director concluded that a compensable evaluation for the Veteran's uterine fibroids was not warranted on an extra-schedular basis.  The Board sees no basis for disturbing these findings.  

The evidence of record does not show that the Veteran requires medical treatment or takes any medications for her fibroids, nor has she reported any time lost at work because of her fibroids.  The Veteran reported that she had regular bleeding with occasional post-menstrual bleeding, and said that her pelvic pain had become less frequent over the years.  (See August 2009 VAX).  Other than two, somewhat large fibroids, the medical reports of record do not show any additional pertinent abnormalities, and all clinical findings on gynecological examinations were essentially normal.  

In this case, the evidence does not show that the schedular criteria is inadequate.  That is, while the rating schedular does not describe the specific types of symptoms associated with fibroids, pelvic pain and unusual bleeding are common symptoms.  The fact that the Veteran has not required continuous treatment or experienced marked interference with employment or frequent periods of hospitalization, suggests that the symptoms associated with her fibroids is not exceptional or unusual.  Accordingly, an increased rating for uterine fibroids on an extra-schedular basis is denied.  

ORDER

Service connection for a right elbow disability is denied.  

Service connection for a bilateral hip disability is denied.  

An increased (compensable) evaluation for uterine fibroids on an extra-schedular basis, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


